 HECK'S, INC227Heck's, Inc. and Food Store Employees Union,Local 347, United Food and Commercial Work-ers International Union, AFL-CIO-CLC. Case9-CA-2069421 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn a stipulated record accepted 26 April 1984,Administrative Law Judge Marion C Ladwigissued the attached decision on 14 May 1984 TheRespondent filed exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings, and conclusionsand to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Heck's, Inc ,Nitro, West Virginia, its officers, agents, succes-sors, and assigns shall take the action set forth inthe OrderDECISIONMARION C LADWIG, Administrative Law Judge Fol-lowing the February 14, 19841 trial in Heck's, Inc , Cases9-CA-20275, 9-CA-20375, and 9-CA-20437, the Unionfiled the charge in this case February 29 and the GeneralCounsel issued the complaint March 27 The primaryissue (and one of the issues in the earlier proceeding in-volving other company facilities) is whether the Compa-ny, the Respondent, unlawfully coerced employeesduring union organizing activity by stating in its October10 letter to them that "Heck's has an absolute right tosee the union cards" they sign, violating Section 8(a)(1)of the National Labor Relations ActThe General Counsel, Company, and Union havesigned a Stipulation (submitted April 26 with a motion toaccept, which I grant), agreeing to a stipulated recordand also agreeing that if the October 10 letter is found toviolate Section 8(a)(1), "the remedy and the appropriatenotice in the instant case shall be separate and distinctfrom the remedy and notice, if any" in the earlier casesOn the stipulated record, and after consideration of thebriefs filed in the earlier proceeding, I make the follow-ing' All dates are from October 1983 until April 1984 unless otherwiseindicatedFINDINGS OF FACTI JURISDICTIONThe Company, a West Virginia corporation, operatesretail stores in a nine-state area, annually receiving at itsNitro, West Virginia warehouse goods valued over$50,000 directly from outside the State and deriving over$50,000 in gross revenue The Company admits and Ifind that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act andthat the Union is a labor organization within the meaningof Section 2(5) of the ActII ALLEGED UNFAIR LABOR PRACTICESA The October 10 letterAbout October 10, the Company distributed a letter(attached to the Stipulation as Exh A) to its employees"at various stores throughout its multistate chain" Thestores were those where "the Union handbilled or other-wise attempted to organize" in the latter part of 1983The one-page letter (written in all capitals) was signedby Company Chairman Russell Isaacs The letter op-posed the signing of union cards, stating toward the end"We feel that a union would be of no advantage to anyof us and it would hurt the business that we all dependon for our livelihood," and "If anyone should come toyou and ask you to sign a union authorization card, weare asking you to refuse to sign it"The middle paragraph of the letter (the capitalizationretained in only the last sentence for emphasis) readThese cards are often obtained by unions by makingfalse statements or misrepresentations These cardscould be used as evidence with the National LaborRelations Board to get into a company without anelection The Union is telling you that Heck's willnever see the union cards you sign This is Just nottrue In past cases with this Union we have seenthese cards which were shown to us by the NLRBwhere the Union claims bargaining rights withoutan election HECK'S HAS AN ABSOLUTERIGHT TO SEE THE UNION CARDSThe Company argues in its brief that when the sen-tence, "Heck's has an absolute right to see the unioncards," is "read in the context of the entire paragraph, itis obvious that what Mr Isaacs is saying in that particu-lar sentence is that where the union is demanding bar-gaining rights without an election, Heck's has the rightto see the cards" I disagree That is a paraphrase of twopreceding sentences, "These cards could be used as evi-dence with the National Labor Relations Board to getinto a company without an election" and "In past caseswith this Union we have seen these cards which wereshown to us by the NLRB where the Union claims bar-gaining rights without an election" It is clearly not themeaning of the last, unequivocal statement, that Heck's"has" the "absolute" right to see the union cardsEven if employees could be expected to ignore theclear, plain message in the unqualified statement, "Heck's272 NLRB No 44 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas an absolute right to see the union cards," and to ana-lyze the whole paragraph to derive some limited mean-ing, this added sentence would still place the confiden-tiality of their card signing in jeopardy Thus the compa-ny chairman asserts "The Union is telling you thatHeck's will never see the union cards you sign," andmakes three responses The first is "This is just not true"The second is that "In past cases with this Union wehave seen these cards which were shown to us by theNLRB where the Union claims bargaining rights withoutan election" Those are complete responses to the pur-ported union contention that the Company "will neversee the union cards you sign" But then the chairmanadds a third response•without making any reference tothe right the Company "had" in past cases to see thecards, or to the right it "would have" if the Unionclaimed bargaining rights without an election Claiming apresent, unqualified right to see the cards, he adds that"Heck's has an absolute right to see the union cards"(emphasis added)B Concluding FindingsIt is well recognized that employees would be coercedor "chilled" in the exercise of their Section 7 right tosign union authorization cards if they knew that the em-ployer had the absolute right to see the cardsIn denying an employer access to union authorizationcards under the Freedom of Information Act, 5 U S C †552, the court held in Committee on Masonic Homes, 556F 2d 214, 221 (3d Cir 1977)[I]t is entirely plausible that employees would be"chilled" when asked to sign a union card if theyknew the employer could see who signed Toorder disclosure here would effectively do awaywith union cards as they are used now We needonly consider whether employees would be likelyto sign a prominently displayed notice at work,"Sign up for the union here Organize for betterworking conditions and higher wages" Solicitationof authorization cards plays a vital role in organiza-tional campaigns, and we cannot envision a work-able substituteFurthermore, union elections must be conductedby secret ballot Whatever reasons and policies liebehind that would be directly undercut by forcingemployees to acknowledge in public their supportof the union, in order to be given the right to votein secret for the unionAfter quoting this language in Pacific Molasses Co, 577F 2d 1172, 1182 (5th Cir 1978), the court observedWe agree with the Third Circuit, and feel thatthe Freedom of Information Act does not compeldisclosure of these cards We would be naiveto disregard the abuse which could potentiallyoccur if employers and other employees werearmed with this information The inevitable resultof the availability of this information would be tochill the right of employees to express their favor-able union sentiments Such a chilling effect wouldundermine the rights guaranteed by the NLRA and,for all intents and purposes, would make meaning-less those provisions which guarantee secrecyin union electionsIn Madeira Nursing Center, 615 F 2d 728, 730-731 (6thCm 1980), the court cited Masonic Homes and PacificMolasses and foundBoth the 3d and 5th Circuits have held that unionauthorization cards are not discoverable under theActWhen an employee signs an authorization cardduring the initial phase of union organization, he ex-presses a personal decision to seek the support of aunion in future dealings with his employer Sincethe union organization of a company may take theform of a protracted and bitter struggle over em-ployee loyalties, an employee may be amply justi-fied in wishing to protect his prounion declarationfrom employer scrutinyAppellant insists that an employee can have noexpectation of confidentiality when he signs a cardThis contention is apparently based on the fact thata union which holds authorizations from the majori-ty of a bargaining unit may bypass the electionprocess by submitting its authorization cards direct-ly to the employer Appellant's argument ignores animportant distinction An employee may reasonablyfeel less vulnerable after he knows his union islikely to prevail than at the outset of an organiza-tion campaign when the ultimate result remains un-certain Indeed, it is in such a case as this one,where the defeated Union may be unable to givethe support anticipated by its adherents, that em-ployees who sign authorization cards could be mostjustified in seeking to preserve their anonymitySeveral cases involve alleged coercion when an em-ployer refers to this anonymity of card signing being lostwhen a union seeks recognition without an election InNLRB v Finesilver Mfg Co, 400 F 2d 644, 645-646 (5thCir 1968), the employer posted a notice, stating that"The union says the signing of cards will be confiden-tial," but the truth is that "Any employee who signs acard for a union may be called upon to testify in opencourt under a subpoena," and commenting that "Thebest way to avoid this is to stay away from union meet-ings, and then you can't be forced to sign cards" Thecourt observed that "we see no reason for informing em-ployees that they might be required to testify in opencourt other than to let them know that the names ofunion adherents could be ascertained and appropriate re-prisals taken " It held that whether or not this and an-other statement were legally correct, they "have unlaw-fully coercive implications, especially when consideredin the context of the company's widespread pattern ofantiunion conduct"In Lundy Packing Co, 223 NLRB 139 (1976), enfdenied in relevant part 549 F 2d 300, 301 (4th Cir 1977), HECK'S, INC229the Board found "there was no reason for informing em-ployees that they might be required to testify in opencourt other than to let them know that the names ofunion adherents could be ascertained and appropriate re-prisals taken" Similarly, except this time with court ap-proval, the Board in Arrow Automotive Industries, 256NLRB 1027, 1033-34 (1981), enfd mem 679 F 2d 875(4th Cir 1982), adopted the administrative law judge'sfinding that "Absent any valid reason for repeatedlyinforming employees that those employees who signunion cards could be required to appear in court to testi-fy about them and occurring in the context of otherunfair labor practices," the vice president's statements inletters to employees, in the employer's newspaper, and ina speech "were to discourage employees from signingunion authorization cards," violating Section 8(a)(1)In Huntington Rubber Go, 260 NLRB 1008 (1982), theemployer's vice president told employees in a meetingthat "if the Union obtained signed cards from over 50percent of the employees, the Union would take thecards out in [his] office and lay them on his desk" TheBoard adopted the judge's finding that the statement, inthe context of several other unfair labor practices, "con-veyed a threat to the employees that the identities ofthose who signed union cards would be revealed" to theemployer, "followed by appropriate reprisals"All four of these decisions involved the loss of confi-dentiality if the union uses the cards to seek bargainingrights without an election In Finesdver, Lundy, andArrow, the employer's statements about card signershaving to appear in court were held to be coercive, andin Huntington, the statement about the union's laying thecards on the employer's desk after obtaining a 50-percentmajority was found to be coerciveHere, in contrast, the statement that "Heck's has anabsolute right to see the union cards" is an unequivocalwarning to the employees that they cannot sign unionauthorization cards in confidence, even if the cards areused merely to show sufficient support for a secretBoard election The General Counsel does not allege tobe coercive the two statements in the October 10 letterabout cards being used "to get into a company withoutan election" and about the Company seeing the unioncards "where the Union claims bargaining rights withoutan election"I find that this added, last sentence in the quoted para-graph, that the Company "has an absolute right" to seethe cards, was intended to discourage employees fromsigning the union authorization cards by instilling fear ofreprisals I therefore find that the statement tends tocoerce the employees in the exercise of their Section 7rights, in violation of Section 8(a)(1) of the ActCONCLUSIONS OF LAWBy informing employees that "Heck's has an absoluteright to see the union cards" to discourage them fromsigning union authorization cards by instilling fear of re-prisals, the Company coerced employees in the exerciseof their Section 7 rights, engaging in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to post a notice designed to effec-tuate the policies of the Act The notice must be postedat all its stores where the Union handbilled or otherwiseattempted to organize in the latter part of 1983 (exceptthe Cross Lanes store, involved in the earlier proceed-ing)On these findings of fact and conclusions of law andon the entire stipulated record, I issue the following rec-ommended2ORDERThe Respondent, Heck's, Inc , Nitro, West Virginia, itsofficers, agents, successors, and assigns, shall1 Cease and desist from(a)Discouraging employees from signing union au-thorization cards by informing them that "Heck's has anabsolute right to see the union cards"(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at all its stores indicated in the remedy sectionof the decision copies of the attached notice marked"Appendix "3 Copies of the notice, on forms providedby the Regional Director for Region 9, after beingsigned by the Respondent's authorized representative,shall be posted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply2 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading Posted by Order of the Natonal Labor Relations Board" shall read 'Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage you from signing union au-thorization cards by claiming that "Heck's has an abso-lute right to see the union cards."WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.HECK'S, INC.